DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 November 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Amendment
Claims 1-19 remain pending.  Claims 1, 2, 5, 6, 8, 17, & 19 have been amended.  

Response to Arguments
Applicant’s arguments, see Arguments/Remarks p.10 of 15, filed 21 September 2022, with respect to the 112(f) interpretation of: 
"configured to determine the density and/or the concentration of the brine solution based on the detected pressure of the brine solution" in claim 2 
"configured to cause the sensor valve to shut off and, after a delay, to detect the pressure of the brine solution in the vertical pipe" in claims 5 & 17 
have been fully considered and are persuasive.  The 112(f) interpretations of claims 2, 5, & 17 has been withdrawn. 

Applicant's arguments, see Arguments/Remarks p.10 of 15,  filed 21 September 2022 with respect to the 112(f) interpretation of: 
"configured to determine the density and/or the concentration of the brine solution" in claim 1 
"configured to calibrate the sensor system by causing the sensor valve to shut off and the calibration valve to turn on" in claims 8 & 19 
"configured to determine a k factor of the reference solution based on a detected pressure of the reference solution in the vertical pipe" of claims 8 and 19 
have been fully considered but they are not persuasive. One of ordinary skill in the art would have to check how the processor performs an algorithm to perform the task of determining a density and/or concentration, check the specifications for information on how the system is calibrated, as well as how a k factor of the reference solution is determined.  

Applicant's arguments, see Arguments/Remarks p.11 of 15 -2nd paragraph, p. 13 of 15 -1st paragraph, p. 14 of 15 -1st paragraph, filed 21 September 2022, with respect to the rejection(s) of claim(s) 1, 9, & 17 respectively under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
In regard to “Verbanck fails to describe the feature of claim 1 of “the top of the vertical pipe at atmospheric pressure.”.  The prior art of US 20170097295 A1 (Verbanck) does not require that the top of the pipe 5 to be below the surface of the liquid.  Verbanck states that the system would function with the surface of the liquid as little as 1cm above the bottom of the pressure sensor 11 (para 0128: “The distance between the lower part 14 of the measuring device 4 and the bottom 13 of the container 3 is L′. Said distance L′ may range from 1 to 50 cm”).  If (looking at Fig. 3 of Verbanck) the top of the liquid level were anywhere from 1cm above the bottom of the pressure sensor 11 while still below the top of the pipe 5 then all the limitations of the instant application (i.e. the top of the pipe would be at atmospheric pressure) would be met by the prior art of record.  
In regard to “However, this would change the principle of operation of the system of Verbanck”.  Diverting a portion of the fluid away from the main vat for testing (as in US 20200041481 A1 Burgess) does not change the principle of operation of Verbanck.  There would still be a pressure sensor in a vertical pipe whose depth below the surface of the fluid would be known.  The combination of depth with pressure can still provide the density of the liquid.  
In regard to “Moreover, it is unclear what feature in Verbanck the Office Action asserts is equivalent to the “conduit” of claim 1.”.  Burgess is relied upon to teach a conduit.  If a conduit leads off of a main tank and then to a vertical pipe then the pressure L cm below the surface in the pipe would be the same as the pressure L cm below the surface in the main tank.  The purpose of the vertical pipe 5 of Verbanck is to isolate the pressure sensor from turbulence in the tank; diverting a portion of the fluid away from the main tank to another vertical pipe would do the same.  

Regarding “Verbanck and Burgess, alone or in combination, fail to teach or suggest the features of independent claim 9 of “the diverted portion of the brine solution is received at the bottom of the vertical pipe …”.  Verbanck does not teach “receiving from a conduit”, but Verbanck does teach “receiving at the bottom of a vertical pipe”.  Burgess teaches “from a conduit”.  
 In regard to “… the top of the vertical pipe is at atmospheric pressure”.  The prior art of US 20170097295 A1 (Verbanck) does not require that the top of the pipe 5 to be below the surface of the liquid.  Verbanck states that the system would function with the surface of the liquid as little as 1cm above the bottom of the pressure sensor 11 (para 0128: “The distance between the lower part 14 of the measuring device 4 and the bottom 13 of the container 3 is L′. Said distance L′ may range from 1 to 50 cm”).  If (looking at Fig. 3 of Verbanck) the top of the liquid level were anywhere from 1cm above the bottom of the pressure sensor 11 while still below the top of the pipe 5 then all the limitations of the instant application (i.e. the top of the pipe would be at atmospheric pressure) would be met by the prior art of record.  

Regarding “Therefore, Verbanck fails to describe the feature of claim 17 of “the top of the vertical pipe at atmospheric pressure.”.  The prior art of US 20170097295 A1 (Verbanck) does not require that the top of the pipe 5 to be below the surface of the liquid.  Verbanck states that the system would function with the surface of the liquid as little as 1cm above the bottom of the pressure sensor 11 (para 0128: “The distance between the lower part 14 of the measuring device 4 and the bottom 13 of the container 3 is L′. Said distance L′ may range from 1 to 50 cm”).  If (looking at Fig. 3 of Verbanck) the top of the liquid level were anywhere from 1cm above the bottom of the pressure sensor 11 while still below the top of the pipe 5 then all the limitations of the instant application (i.e. the top of the pipe would be at atmospheric pressure) would be met by the prior art of record.  
Regarding “Therefore, Verbanck and Burgess, alone or in combination, fail to teach or suggest the features of independent claim 17 of “the bottom of the vertical pipe in liquid communication with the conduit such that a diverted portion of the brine solution is received at the bottom of the vertical pipe from the conduit.”.  Verbanck does not teach “receiving from a conduit”, but Verbanck does teach “receiving at the bottom of a vertical pipe”.  Burgess teaches “diverted portion” & “from a conduit”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170097295 A1 (Verbanck) in view of US 20200041481 A1 (Burgess).

Regarding claim 1 Verbanck teaches a sensor system for detecting a density and/or a concentration of a brine solution flowing in a conduit (para 0011: system determines concentrations in a solution, para 0100: system can be applied to brine solutions), the sensor system comprising: a vertical pipe having a top and a bottom (Fig. 3 vertical pipe 5), …, the top of the vertical pipe at atmospheric pressure (para 0066: the pressure above the liquid is atmospheric pressure); a pressure sensor to detect a pressure of the brine solution in the vertical pipe (Fig. 1 pressure sensor 11 ); and a processor configured to determine the density and/or the concentration of the brine solution based on the detected pressure of the brine solution (para 0043: processor can calculate concentrations) and a property of a reference solution (para 0131: “reference water density at known temperature”).  
Verbanck does not explicitly teach … the bottom of the vertical pipe in liquid communication with the conduit such that a diverted portion of the brine solution is received at the bottom of the vertical pipe from the conduit.  
Burgess teaches … the bottom of the vertical pipe in liquid communication with the conduit (claim 27) such that a diverted portion of the [sample] solution is received at the bottom of the vertical pipe from the conduit (Fig. 2B shows a portion of the solution being diverted).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Verbanck with the teachings of Burgess. One would have added the capability of sampling a larger source periodically from the teachings of Burgess to the concentration determining system of Verbanck as such one would have the conduit of Burgess lead to a vertical pipe such as that in Verbanck.  The motivation would have been to enable the semi continuous monitoring of concentrations in a continuous source.  

Regarding claim 2 Verbanck in view of Burgess teaches the sensor system of claim 1.  
Verbanck further teaches further comprising a temperature sensor to detect a temperature of the brine solution (Fig. 1 temperature sensor 12), wherein the processor is configured to determine the density and/or the concentration of the brine solution based on the detected pressure of the brine solution, the detected temperature of the brine solution, and the property of the reference solution (para 0011: system determines concentrations in a liquid based on pressure measurements, para 0131: “reference water density at known temperature” is a property of the reference solution).

Regarding claim 3 Verbanck in view of Burgess teaches the sensor system of claim 2.
Verbanck further teaches wherein the property of the reference solution is a density of the reference solution at the pressure and the temperature of the brine solution (para 0131: “reference water density at known temperature”).

Regarding claim 4 Verbanck in view of Burgess teaches the sensor system of claim 1.  
Verbanck further teaches wherein the property of the reference solution is a K factor of the reference solution, which is Kp/[1 - (Kt - Kb) *Ke], wherein Kp and Kt are a pressure and a temperature of the reference solution in the vertical pipe detected during a calibration phase, and wherein Ke is a coefficient of expansion of the reference solution at a predetermined temperature Kb (equation III: takes into account  volumetric thermic expansion coefficient of the liquid at a temperature T0 of the reference solution as well as the temperature, para 0085: pressure is considered as an environmental variable).  

Regarding claim 5 Verbanck in view of Burgess teaches the sensor system of claim 1.  
Verbanck does not teach further comprising a sensor valve disposed between the conduit and the bottom of the vertical pipe to selectively turn a flow of the diverted portion of the brine solution to the vertical pipe on or off, wherein the processor is configured to cause the sensor valve to shut off and, after a delay, to detect the pressure of the brine solution in the vertical pipe.  
Burgess does teach further comprising a sensor valve disposed between the conduit and the bottom of the vertical pipe (Fig. 10) to selectively turn a flow of the diverted portion of the [sample] solution to the vertical pipe (or its analog) on or off, wherein the processor is configured to cause the sensor valve to shut off and, after a delay, to detect the pressure of the [sample] solution in the vertical pipe (Fig. 2B: the flow is being sampled, para 0021: configured to “draw sample and test it on demand”, para 0029: valve shuts off then there is a delay as an inert gas is inserted and then sample measurements are taken (the delay being to avoid interference with the sensor measurements until the system has reached an equilibrium)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Verbanck with the teachings of Burgess.  One would have added the capability of opening and closing valves (which would allow samples from the source to arrive at the testing system) from the teachings of Burges to the concentration determining system of Verbanck.  The motivation would have been to enable the semi continuous monitoring of concentrations in a continuous source.  

Regarding claim 6 Verbanck in view of Burgess teaches the sensor system of claim 1.  
Verbanck does not teach further comprising a pressure regulator and an orifice that has a smaller width than the width of an outlet of the pressure regulator, wherein the pressure regulator and the orifice are located in a flow path between the conduit and the vertical pipe, the orifice downstream of the pressure regulator, and wherein the pressure regulator and the orifice cause the diverted portion of the brine solution to flow through the vertical pipe at a substantially fixed flow rate.  
Burgess does teach further comprising a pressure regulator and an orifice that has a smaller width than the width of an outlet of the pressure regulator (Fig. 10A: “Additional measurement valve” can release pressure in the first vapor chamber(i.e. pressure regulation)), wherein the pressure regulator and the orifice are located in a flow path between the conduit and the vertical pipe (“vertical pipe” of the instant application corresponds to one of the “additional vapor chambers” of Burgess), the orifice downstream of the pressure regulator, and wherein the pressure regulator and the orifice cause the diverted portion of the [sample] solution to flow through the vertical pipe at a substantially fixed flow rate (para 0023: sample flows from the source through the valve connecting the sample container for a time before the valves shut off the flow, this is equivalent to the instant application opening valves to let the sample flow into the vertical pipe, if the source is closed off from the sample then the flow rate is a constant and the flow from the source can’t disturb the pressure measurements).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Verbanck with the teachings of Burgess.  One would have added the control of valves and pressures within the sampling part of the system from the teachings of Burgess to the concentration determining system of Verbanck.  The motivation would have been to enable the continuous regular flow of a sampled solution into the testing system so as to minimize disturbing the system in such a way that could affect the testing results.  

Regarding claim 7 Verbanck in view of Burgess teaches the sensor system of claim 1.  
 Verbanck further teaches wherein the reference solution is water (para 0131: “reference water density at known temperature”).

Regarding claim 8 Verbanck in view of Burgess teaches the sensor system of claim 1.  
Verbanck further teaches … wherein the processor is configured to determine a k factor of the reference solution based on a detected pressure of the reference solution in the vertical pipe (para 0131: system records environmental variables and then the data management system inserts mean values into the equation III (equivalent to determining values for the k factors which is calibration)).
Verbanck does not teach further comprising a sensor valve and a calibration valve, the sensor valve disposed between the conduit and the bottom of the vertical pipe to selectively turn a flow of the diverted portion of the brine solution to the vertical pipe on or off, the calibration valve to selective turn a flow of a reference solution to the vertical pipe on or off, wherein the processor is configured to calibrate the sensor system by causing the sensor valve to shut off and the calibration valve to turn on.  
Burgess teaches further comprising a sensor valve and a calibration valve, the sensor valve disposed between the conduit and the bottom of the vertical pipe (Fig. 10) to selectively turn a flow of the diverted portion of the [sample] solution to the vertical pipe on or off, the calibration valve to selective turn a flow of a reference solution to the vertical pipe on or off, wherein the processor is configured to calibrate the sensor system by causing the sensor valve to shut off and the calibration valve to turn on (para 0023: Burgess teaches how to take a sample (i.e. open and close valves at the right times in order to move sample into sampling environment)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Verbanck with the teachings of Burgess.  One would have added the ability to take a sample using control valves from Burgess to the concentration determining system of Verbanck.  The motivation would have been to enable the system to take a sample for calibration purposes.  

Regarding claim 9 Verbanck teaches a method to detect a density and/or a concentration of a brine solution flowing in a conduit (para 0011: system determines concentrations in a solution, para 0100: system can be applied to brine solutions), …and the top of the vertical pipe is at atmospheric pressure (para 0066: the pressure above the liquid is atmospheric pressure); detecting, by a pressure sensor, a pressure of the brine solution in the vertical pipe (Fig.1 pressure sensor 11); and determining, by a processor, the density and/or the concentration of the brine solution based on the detected pressure of the brine solution (para 0043: processor can calculate concentrations) and a property of a reference solution (para 0131: “reference water density at known temperature”).  
Verbanck does not teach …the method comprising: receiving a diverted portion of the brine solution from the conduit at a vertical pipe, the vertical pipe having a top and a bottom, wherein the diverted portion of the brine solution is received at the bottom of the vertical pipe.  
Burgess does teach…the method comprising: receiving a diverted portion of the [sample] solution from the conduit at a vertical pipe, the vertical pipe having a top and a bottom, wherein the diverted portion of the [sample] solution is received at the bottom of the vertical pipe (Fig. 2B shows a portion of the solution being diverted)…  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Verbanck with the teachings of Burgess.  One would have added the capability of sampling a larger source periodically from the teachings of Burgess to the concentration determining method of Verbanck.  The motivation would have been to enable the semi continuous monitoring of concentrations in a continuous source.  

Regarding claim 10 Verbanck in view of Burgess teaches the method of claim 9.  
Verbanck further teaches further comprising detecting, by a temperature sensor, a temperature of the brine solution, wherein determining the density and/or the concentration of the brine solution is based on the detected pressure of the brine solution, the detected temperature of the brine solution, and the property of the reference solution (para 0011: system determines concentrations in a liquid based on pressure measurements, para 0131: “reference water density at known temperature” is a property of the reference solution).

Regarding claim 11 Verbanck in view of Burgess teaches the method of claim 10.  
Verbanck further teaches wherein the property of the reference solution is a density of the reference solution at the pressure and the temperature of the brine solution (para 0131: “reference water density at known temperature”).

Regarding claim 12 Verbanck in view of Burgess teaches the method of claim 9.  
Verbanck further teaches wherein the property of the reference solution is a K factor of the reference solution, which is Kp/[1 - (Kt - Kb) *Ke], wherein Kp and Kt are a pressure and a temperature of the reference solution in the vertical pipe detected during a calibration phase, and wherein Ke is a coefficient of expansion of the reference solution at a predetermined temperature Kb (equation III: takes into account  volumetric thermic expansion coefficient of the liquid at a temperature T0 of the reference solution as well as the temperature, para 0085: pressure is considered as an environmental variable).  

Regarding claim 13 Verbanck in view of Burgess teaches the method of claim 9.  
Verbanck does not teach further comprising causing a flow of the diverted portion of the brine solution to the vertical pipe to shut off and, delaying a predetermined time period after the flow is shut off before detecting the pressure of the brine solution left in the vertical pipe.  
Burgess further teaches further comprising causing a flow of the diverted portion of the [sample] solution to the vertical pipe to shut off and, delaying a predetermined time period after the flow is shut off before detecting the pressure of the [simple] solution left in the vertical pipe (Fig. 2B: the flow is being sampled, para 0021: configured to “draw sample and test it on demand”, para 0029: valve shuts off then there is a delay as an inert gas is inserted and then sample measurements are taken (the delay being to avoid interference with the sensor measurements until the system has reached an equilibrium)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Verbanck with the teachings of Burgess.  One would have added the capability of opening and closing valves (which would allow samples from the source to arrive at the testing system) from the teachings of Burges to the concentration determining system of Verbanck.  The motivation would have been to enable the semi continuous monitoring of concentrations in a continuous source.  

Regarding claim 14 Verbanck in view of Burgess teaches the method of claim 9.  
Verbanck does not teach further comprising causing the diverted portion of the brine solution to flow through the vertical pipe at a substantially fixed flow rate.  
Burgess further teaches further comprising causing the diverted portion of the [sample] solution to flow through the vertical pipe at a substantially fixed flow rate (para 0023: sample flows from the source through the valve connecting the sample container for a time before the valves shut off the flow, this is equivalent to the instant application opening valves to let the sample flow into the vertical pipe).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Verbanck with the teachings of Burgess.  One would have added the control of valves and pressures within the sampling part of the system from the teachings of Burgess to the concentration determining system of Verbanck.  The motivation would have been to enable the continuous regular flow of a sampled solution into the testing system so as to minimize disturbing the system in such a way that could affect the testing results.  

Regarding claim 15 Verbanck in view of Burgess teaches the method of claim 9.  
Verbanck further teaches wherein the reference solution is water (para 0131: “reference water density at known temperature”).  

Regarding claim 16 Verbanck in view of Burgess teaches the method of claim 9.  
Verbanck further teaches … detecting a pressure and a temperature of the reference solution in the vertical pipe (para 0116: pressure and temperature of samples are monitored); determining the property of the reference solution based on a detected pressure and detected temperature of the reference solution in the vertical pipe (para 0131: “reference water density at known temperature”).  
Verbanck does not teach further comprising filling the vertical pipe with the reference solution by shutting a sensor valve off and turning a calibration valve on; turning the calibration valve off after the vertical pipe is filled with the reference solution.  
Burgess further teaches further comprising filling the vertical pipe with the reference solution by shutting a sensor valve off and turning a calibration valve on (para 0023: Burgess teaches how to take a sample (i.e. open and close valves at the right times in order to move sample into sampling environment)); turning the calibration valve off after the vertical pipe is filled with the reference solution (para 0022: system can isolate samples from the source)…
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Verbanck with the teachings of Burgess.  One would have added the ability to take a sample using control valves from Burgess to the concentration determining system of Verbanck.  The motivation would have been to enable the system to take a sample for calibration purposes.  

Regarding claim 17 Verbanck teaches a sensor system for detecting a density and/or a concentration of a brine solution flowing in a conduit (para 0011: system determines concentrations in a solution, para 0100: system can be applied to brine solutions), the sensor system comprising: a vertical pipe having a top and a bottom (Fig. 3 vertical pipe 5), …, the top of the vertical pipe at atmospheric pressure (para 0066: the pressure above the liquid is atmospheric pressure);…; a pressure sensor to detect a pressure of the brine solution in the vertical pipe (Fig. 1 pressure sensor 11); a temperature sensor to detect a temperature of the brine solution in the vertical pipe (para 0131: “reference water density at known temperature”);…, and determine the density and/or the concentration of the brine solution based on the detected pressure, the detected temperature, and a density of a reference solution (para 0011: system determines concentrations in a liquid based on pressure measurements, para 0131: “reference water density at known temperature” is a property of the reference solution).  
Verbanck does not teach … the bottom of the vertical pipe in liquid communication with the conduit such that a diverted portion of the brine solution is received at the bottom of the vertical pipe from the conduit… a sensor valve disposed between the conduit and the bottom of the vertical pipe to selectively turn a flow of the diverted portion of the brine solution to the vertical pipe on or off… and a processor configured to cause the sensor valve to shut off, delay after shutting the sensor valve off, to detect the pressure and the temperature of the brine solution in the vertical pipe after the delay.  
Burgess teaches … the bottom of the vertical pipe in liquid communication with the conduit (claim 27) such that a diverted portion of the [sample] solution is received at the bottom of the vertical pipe from the conduit (Fig. 2B shows a portion of the solution being diverted)… a sensor valve disposed between the conduit and the bottom of the vertical pipe (Fig. 10) to selectively turn a flow of the diverted portion of the [sample] solution to the vertical pipe on or off (para 0023: Burgess teaches how to take a sample (i.e. open and close valves at the right times in order to move sample into sampling environment));… and a processor configured to cause the sensor valve to shut off, delay after shutting the sensor valve off, to detect the pressure and the temperature of the [sample] solution in the vertical pipe after the delay (Fig. 2B: the flow is being sampled, para 0021: configured to “draw sample and test it on demand”, para 0029: valve shuts off then there is a delay as an inert gas is inserted and then sample measurements are taken (the delay being to avoid interference with the sensor measurements until the system has reached an equilibrium))
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Verbanck with the teachings of Burgess.  One would have added the capability of opening and closing valves (which would allow samples from the source to arrive at the testing system) from the teachings of Burges to the concentration determining system of Verbanck.  The motivation would have been to enable the semi continuous monitoring of concentrations in a continuous source.  

Regarding claim 18 Verbanck in view of Burgess teaches the sensor system of claim 17.  
Verbanck further teaches wherein the density of the reference solution affects a k factor on which a determination of the density and/or the concentration of the brine solution is based (para 0011: system determines concentrations in a liquid based on pressure measurements, para 0131: “reference water density at known temperature” is a property of the reference solution).

Regarding claim 19 Verbanck in view of Burgess teaches the sensor system of claim 18.  
Verbanck teaches … wherein the processor is configured to determine the k factor based on a detected temperature and a detected pressure of the reference solution in the vertical pipe (para 0131: system records environmental variables and then the data management system inserts mean values into the equation III (equivalent to determining values for the k factors which is calibration)).
Verbanck does not teach further comprising a sensor valve and a calibration valve, the sensor valve disposed between the conduit and the bottom of the vertical pipe to selectively turn a flow of the diverted portion of the brine solution to the vertical pipe on or off, the calibration valve controlled by the processor to selective turn a flow of a reference solution to the vertical pipe on or off, wherein the processor is configured to calibrate the sensor system by causing the sensor valve to turn off and the calibration valve to turn on.  
Burgess teaches further comprising a sensor valve and a calibration valve, the sensor valve disposed between the conduit and the bottom of the vertical pipe (Fig. 10) to selectively turn a flow of the diverted portion of the [sample] solution to the vertical pipe on or off (Fig. 10a “additional measurement valve” allows sample to be diverted toward the vertical pipe (or it’s analog)), the calibration valve controlled by the processor (claims 24 & 30) to selective turn a flow of a reference solution to the vertical pipe on or off (para 0076: “evacuation valve” enables the system to use an inert gas as a reference), wherein the processor is configured to calibrate the sensor system by causing the sensor valve to shut off and the calibration valve to turn on (para 0023: Burgess teaches how to take a sample (i.e. open and close valves at the right times in order to move sample into sampling environment)), …
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the system taught by Verbanck with the teachings of Burgess.  One would have added the capability of opening and closing valves (which would allow samples from the source to arrive at the testing system) from the teachings of Burges to the concentration determining system of Verbanck.  The motivation would have been to enable the semi continuous monitoring of concentrations in a continuous source.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20010054308 A1 (Komiya) teaches a method and apparatus for determining suspended concentrations using pressure differentials.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2858